                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF OREGON




DAVID G.,                                        No. 3:18-cv-01217-HZ

               Plaintiff,                         OPINION & ORDER

       v.

NANCY A. BERRYHILL, acting
COMMISSIONER of Social Security,

               Defendant.




Robyn M. Rebers
Robyn M. Rebers, LLC
Wilsonville, OR 97070

       Attorney for Plaintiff

Renata Gowie
Assistant United States Attorney
District of Oregon
1000 S.W. Third Avenue, Suite 600
Portland, OR 97204

Courtney Garcia
Social Security Administration
Office of the General Counsel

PAGE 1 – OPINION & ORDER
701 Fifth Avenue, Suite 2900 M/S 221A
Seattle, WA 98104

       Attorneys for Defendant

HERNÁNDEZ, District Judge:

       David L. Gattuccio (“Plaintiff”) seeks judicial review of the final decision of the

Commissioner of the Social Security Administration (“Commissioner”) denying his application

for Disability Insurance Benefits (“DIB”) under Title II of the Social Security Act (the “Act”).

The Commissioner’s decision is affirmed.

                                PROCEDURAL BACKGROUND

       Plaintiff filed an application for DIB on October 2, 2014, alleging disability beginning on

June 6, 2013. Tr. 19, 175. The Commissioner denied Plaintiff’s application initially and upon

reconsideration. Tr. 99, 114. Plaintiff requested a hearing before an Administrative Law Judge

(“ALJ”). Tr. 127. In a decision dated July 6, 2017, the ALJ found Plaintiff not disabled. Tr. 19-

35. The Appeals Council denied Plaintiff’s request for review, making the ALJ’s decision the

final decision of the Commissioner. Tr. 1; see also 20 C.F.R. § 422.210(a). Plaintiff seeks

judicial review of that decision. This Court has jurisdiction pursuant to 42 U.S.C. § 405(g).

                                  FACTUAL BACKGROUND

   Plaintiff was born in December 1965 and was 47 years old on the alleged disability onset

date. Tr. 34, 175. He alleges disability due to short-term memory loss, anoxic encephalopathy,

PTSD, anxiety disorder and neck and back pain with tingling and numbness in arms and hands.

Tr. 195. He has a high school education and has past work experience on a bridge crew, as a

facilities manager, and as a facility supervisor. Tr. 196.




PAGE 2 – OPINION & ORDER
                          SEQUENTIAL DISABILITY ANALYSIS

       A claimant is disabled if she is unable to “engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment which . . . has lasted or can

be expected to last for a continuous period of not less than 12 months[.]” 42 U.S.C.

§ 423(d)(1)(A). “Social Security Regulations set out a five-step sequential process for

determining whether an applicant is disabled within the meaning of the Social Security Act.”

Keyser v. Comm’r Soc. Sec. Admin., 648 F.3d 721, 724 (9th Cir. 2011); see also 20 C.F.R.

§§ 404.1520 (DIB); Bowen v. Yuckert, 482 U.S. 137, 140 (1987). Each step is potentially

dispositive. 20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). The five-step sequential process asks

the following series of questions:

       1.      Is the claimant performing “substantial gainful activity?” 20 C.F.R.
               § 404.1520(a)(4)(i). This activity is work involving significant mental or
               physical duties done or intended to be done for pay or profit. 20 C.F.R. §
               404.1510. If the claimant is performing such work, she is not disabled
               within the meaning of the Act. 20 C.F.R. § 404.1520(a)(4)(i). If the
               claimant is not performing substantial gainful activity, the analysis
               proceeds to step two.

       2.      Is the claimant’s impairment “severe” under the Commissioner’s
               regulations? 20 C.F.R. § 404.1520(a)(4)(ii). An impairment or
               combination of impairments is “severe” if it significantly limits the
               claimant’s physical or mental ability to do basic work activities. 20 C.F.R.
               § 404.1521(a). Unless expected to result in death, this impairment must
               have lasted or be expected to last for a continuous period of at least 12
               months. 20 C.F.R. § 404.1509. If the claimant does not have a severe
               impairment, the analysis ends. 20 C.F.R. § 404.1520(a)(4)(ii). If the
               claimant has a severe impairment, the analysis proceeds to step three.

       3.      Does the claimant’s severe impairment “meet or equal” one or more of the
               impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1? If so,
               then the claimant is disabled. 20 C.F.R. § 404.1520(a)(4)(iii). If the
               impairment does not meet or equal one or more of the listed impairments,
               the analysis continues. At that point, the ALJ must evaluate medical and
               other relevant evidence to assess and determine the claimant’s “residual

PAGE 3 – OPINION & ORDER
               functional capacity” (“RFC”). This is an assessment of work-related
               activities that the claimant may still perform on a regular and continuing
               basis, despite any limitations imposed by his or her impairments. 20
               C.F.R. §§ 404.1520(e), 404.1545(b)–(c). After the ALJ determines the
               claimant’s RFC, the analysis proceeds to step four.

        4.     Can the claimant perform his or her “past relevant work” with this RFC
               assessment? If so, then the claimant is not disabled. 20 C.F.R. §
               404.1520(a)(4)(iv). If the claimant cannot perform his or her past relevant
               work, the analysis proceeds to step five.

        5.     Considering the claimant’s RFC and age, education, and work experience,
               is the claimant able to make an adjustment to other work that exists in
               significant numbers in the national economy? If so, then the claimant is
               not disabled. 20 C.F.R. §§ 404.1520(a)(4)(v), 404.1560(c). If the claimant
               cannot perform such work, he or she is disabled.

Id. See also Bustamante v. Massanari, 262 F.3d 949, 954 (9th Cir. 2001).

        The claimant bears the burden of proof at steps one through four. Id. at 953; see also

Tackett v. Apfel, 180 F.3d 1094, 1098 (9th Cir. 1999); Yuckert, 482 U.S. at 140–41. The

Commissioner bears the burden of proof at step five. Tackett, 180 F.3d at 1100. At step five, the

Commissioner must show that the claimant can perform other work that exists in significant

numbers in the national economy, “taking into consideration the claimant’s residual functional

capacity, age, education, and work experience.” Id.; see also 20 C.F.R. § 404.1566 (describing

“work which exists in the national economy”). If the Commissioner fails to meet this burden, the

claimant is disabled. 20 C.F.R. § 404.1520(a)(4)(v). If, however, the Commissioner proves that

the claimant is able to perform other work existing in significant numbers in the national

economy, the claimant is not disabled. Bustamante, 262 F.3d at 953–54; Tackett, 180 F.3d at

1099.

                                    THE ALJ’S DECISION



PAGE 4 – OPINION & ORDER
       The ALJ performed the sequential analysis. Tr. 19-35. At step one, the ALJ found

Plaintiff had not engaged in substantial gainful activity since June 6, 2013, the alleged onset

date; additionally, the ALJ found Plaintiff met the insured status requirements of the Act through

December 31, 2019. Tr. 22. At step two, the ALJ found Plaintiff had the following severe

impairments: borderline intellectual functioning with a mild neurocognitive disorder, depression,

posttraumatic stress disorder (PTSD)/anxiety, and coronary artery disease status post myocardial

infarction. Id. At step three, the ALJ found Plaintiff did not have an impairment or combination

of impairments that met or equaled the severity of one of the specific impairments listed in the

regulations. Tr. 23.

       The ALJ next determined Plaintiff’s RFC and found he could perform light work with the

following limitations: he can perform no more than frequent crawling, kneeling, stooping, or

crouching, and no more than occasional balancing or climbing; he must avoid concentrated

exposure to vibrations, loud noises, temperature extremes, fumes, dust, gases, poor ventilation,

and other noxious odors; he needs to avoid working around unprotected heights, moving

machinery, and similar hazards; and he is limited to simple, repetitive, routine tasks requiring no

more than brief, superficial contact with co-workers and the general public. Tr. 25. At step four,

the ALJ found Plaintiff was unable to perform any of his past relevant work. Tr. 33.

       At step five, the ALJ found Plaintiff was capable of performing jobs that exist in

significant numbers in the national economy, including small products assembler, mail room

sorter, and routing clerk. Tr. 34. The ALJ therefore concluded that Plaintiff was not disabled

from June 6, 2013 through the date of the decision. Tr. 35.

                                   STANDARD OF REVIEW




PAGE 5 – OPINION & ORDER
       The reviewing court must affirm the Commissioner’s decision if the Commissioner

applied proper legal standards and the findings are supported by substantial evidence in the

record. 42 U.S.C. § 405(g); Batson v. Comm’r Soc. Sec. Admin., 359 F.3d 1190, 1193 (9th Cir.

2004). “Substantial evidence” means “more than a mere scintilla, but less than preponderance.”

Bray v. Comm’r Soc. Sec. Admin., 554 F.3d 1219, 1222 (9th Cir. 2009) (quoting Andrews v.

Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995)). It is “such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.” Id.

       The court must weigh the evidence that supports and detracts from the ALJ’s conclusion.

Lingenfelter v. Astrue, 504 F.3d 1028, 1035 (9th Cir. 2007) (citing Reddick v. Chater, 157 F.3d

715, 720 (9th Cir. 1998)). The reviewing court may not substitute its judgment for that of the

Commissioner. Id. (citing Robbins v. Soc. Sec. Admin., 466 F.3d 880, 882 (9th Cir. 2006)); see

also Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001). Variable interpretations of the

evidence are insignificant if the Commissioner’s interpretation is a rational reading. Id.; see also

Batson, 359 F.3d at 1193. However, the court cannot not rely upon reasoning the ALJ did not

assert in affirming the ALJ’s findings. Bray, 554 F.3d at 1225-26 (citing SEC v. Chenery Corp.,

332 U.S. 194, 196 (1947)).

                                          DISCUSSION

       Plaintiff argues that the ALJ erred by (I) rejecting his testimony; (II) failing to

incorporate all of his severe impairments at step two; (III) improperly evaluating the “other”

medical source opinion of Margaret Shean; (IV) rejecting the lay witness testimony; and (V)

formulating an incorrect RFC.

I.     Credibility Determination




PAGE 6 – OPINION & ORDER
       There is a two-step process for evaluating a claimant’s testimony about the severity and

limiting effect of the claimant’s symptoms. Vasquez v. Astrue, 572 F.3d 586, 591 (9th Cir. 2009).

“First, the ALJ must determine whether the claimant has presented objective medical evidence of

an underlying impairment ‘which could reasonably be expected to produce the pain or other

symptoms alleged.’” Lingenfelter, 504 F.3d at 1036 (quoting Bunnell v. Sullivan, 947 F.2d 341,

344 (9th Cir. 1991) (en banc)). When doing so, “the claimant need not show that her impairment

could reasonably be expected to cause the severity of the symptom she has alleged; she need

only show that it could reasonably have caused some degree of the symptom.” Smolen v. Chater,

80 F.3d 1273, 1282 (9th Cir. 1996).

       “Second, if the claimant meets this first test, and there is no evidence of malingering, ‘the

ALJ can reject the claimant’s testimony about the severity of her symptoms only by offering

specific, clear and convincing reasons for doing so.’” Lingenfelter, 504 F.3d at 1036 (quoting

Smolen, 80 F.3d at 1281). It is “not sufficient for the ALJ to make only general findings; he must

state which pain testimony is not credible and what evidence suggests the complaints are not

credible.” Dodrill v. Shalala, 12 F.3d 915, 918 (9th Cir. 1993). Those reasons must be

“sufficiently specific to permit the reviewing court to conclude that the ALJ did not arbitrarily

discredit the claimant’s testimony.” Orteza v. Shalala, 50 F.3d 748, 750 (9th Cir. 1995) (citing

Bunnell, 947 F.2d at 345–46).

       The ALJ’s evaluation of a claimant’s subjective symptom testimony may be upheld

overall even if not all of the ALJ’s reasons for rejecting the testimony are upheld. See Batson,

359 F.3d at 1197. The ALJ may not, however, reject testimony “solely because” the claimant’s

symptom testimony “is not substantiated affirmatively by objective medical evidence.” Robbins,

466 F.3d at 883.



PAGE 7 – OPINION & ORDER
       In his application, Plaintiff alleged disability due to short term memory loss, anoxic

encephalopathy, PTSD, anxiety disorder, neck and back pain, and tingling and numb arms and

hands from a massive heart attack he suffered on October 6, 2012. Tr. 26, 195, 385-86. Plaintiff

reported suffering from episodes where he does not know where he is. Tr. 72. At the

administrative hearing, Plaintiff alleged that he could not work primarily because he could not sit

or stand for long, was forgetful, got lost, could not pay attention, and had trouble sleeping. Tr.

26, 52-53.

       The ALJ rejected Plaintiff’s testimony to the extent that it conflicted with the RFC. Tr.

30-31. First, the ALJ found that Plaintiff’s testimony regarding his debilitating symptoms and

limitations conflicted with his activities. Id. Contradiction with a claimant’s activities of daily

living is a clear and convincing reason for rejecting a claimant's testimony. Tommasetti, 533 F.3d

at 1039. Here, Plaintiff did not stop working because he could not perform full-time work; rather,

he was let go from his job because he could no longer work 60 to 80 hours per week after his

heart attack in 2012. Tr. 31, 344. Following his heart attack, Plaintiff returned to work in May

2013, and was doing “really good” with assistance. Tr. 27, 351. The record shows that after the

alleged onset date Plaintiff regularly rode a bicycle, went to church at least twice a week, and

socialized with friends and family. Tr. 30, 230, 233, 241. He reported power walking two or

three times daily in February 2014. Tr. 312. Plaintiff was also extremely active in his church,

leading Bible study at two different retirement centers, and preparing and giving sermons. Tr.

624, 690. Plaintiff rode his motorcycle regularly and, in 2016, lived and worked on a ranch in

Montana. Tr. 737. On this record, it was reasonable for the ALJ to conclude that Plaintiff’s self-

reports of completely debilitating limitations were not consistent with his active life and work

history following the alleged onset date. See Orn v. Astrue, 495 F.3d 625, 632 (9th Cir. 2007)



PAGE 8 – OPINION & ORDER
(daily activities can form the basis of an adverse credibility determination when they conflict

with a claimant’s daily activities). The ALJ thus provided a clear and convincing reason for

rejecting Plaintiff’s testimony. Lingenfelter, 504 F.3d at 1036.

        Further, Plaintiff’s continued work on a ranch in Montana after the alleged onset date

provided another clear and convincing reason for the ALJ to reject Plaintiff’s testimony. Tr. 31,

737. Plaintiff also reported that he was “close to getting a job” in December 2016. Id. Evidence

that a claimant has intermittently worked part-time, even in jobs that were admittedly too taxing,

supports a denial of benefits. Drouin v. Sullivan, 966 F.2d 1255, 1258 (9th Cir. 1992). Plaintiff’s

work history thus provided further support for the ALJ’s credibility finding. Drouin, 966 F.2d at

1258.

        The ALJ next found that Plaintiff’s testimony was contradicted by objective medical

evidence in the record. Tr. 30. An ALJ may reject testimony that is inconsistent with the medical

evidence of record. Carmickle v. Comm’r, 533 F.3d 1155, 1161 (9th Cir. 2008). Here, the ALJ

noted several unremarkable physical examinations in the record, as well as providers’

observations of good functioning. See Tr. 27, 317, 341-42, 363-65, 573, 620-21, 756-57

(treatment note indicating intact motor strength, sensation, and coordination, and normal gait).

Objective evidence in the medical record also contradicts Plaintiff’s claims of severe mental or

cognitive impairments; for example, at a neuropsychological examination in July, 2015, Plaintiff

exhibited normal speech and euthymic affect, and intact comprehension and abstract ability. Tr.

663-73. His concentration and attention were intact, as were his judgment and reasoning. Id. It

was reasonable for the ALJ to infer from this evidence that Plaintiff’s limitations were not as

debilitating as alleged in his testimony. Carmickle, 533 F.3d at 1161. In sum, the ALJ provided

multiple clear and convincing reasons to support his adverse credibility finding.



PAGE 9 – OPINION & ORDER
II.    Step Two Findings

       Plaintiff next argues that the ALJ should have found his carpal tunnel and degenerative

disc disease to be severe at step two. The step two inquiry is a de minimis screening device used

to dispose of groundless claims. Bowen, 482 U.S. at 153–54. The claimant bears the burden of

establishing that she has a severe impairment at step two by providing medical evidence. 20

C.F.R. § 404.1512. An impairment or combination of impairments is “not severe only if the

evidence establishes a slight abnormality that has no more than a minimal effect on an

individual’s ability to work.” Webb v. Barnhart, 433 F.3d 683, 686 (9th Cir. 2005) (emphasis in

original) (citation omitted). The ALJ is required to consider the combined effect of all the

claimant’s impairments on her ability to function. Howard ex rel. Wolff v. Barnhart, 341 F.3d

1006, 1012 (9th Cir. 2003). Thus, if the ALJ determines that a claimant has a severe impairment

at step two, the sequential analysis proceeds and the ALJ must continue to consider all of the

claimant’s limitations, severe or not. SSR 96-8p, 1996 WL 374184 (July 2, 1996). Where an ALJ

fails to identify a severe impairment at step two, but nonetheless considers at subsequent steps all

of the claimant’s impairments, including the erroneously omitted severe impairment, the error at

step two is harmless. See Lewis v. Astrue, 498 F.3d 909, 911 (9th Cir. 2007).

       The ALJ resolved step two in Plaintiff’s favor, finding Plaintiff had the severe

impairments of borderline intellectual functioning with a mild neurocognitive disorder,

depression, posttraumatic stress disorder (PTSD)/anxiety, and coronary artery disease status post

myocardial infarction. Tr. 22. The ALJ also reviewed evidence of carpal tunnel and degenerative

disc disease, but found these impairments were not severe. Tr. 22-23. In support of this finding,

the ALJ noted that Plaintiff did not report any significant symptoms related to his cervical spine

and did not seek or require any related treatment, and Plaintiff’s activities – such as working on a



PAGE 10 – OPINION & ORDER
ranch and riding a motorcycle - were not limited by cervical spine issues. Tr. 23, 30-31.

Regarding Plaintiff’s carpal tunnel syndrome, the ALJ wrote:

       Nerve conduction studies performed in January 2015 showed evidence consistent with
       moderate left carpal tunnel syndrome, but no findings of neuropathy. Elbow and wrist
       braces were recommended. Subsequent records do not document additional reports of
       significant left upper extremity symptoms or treatment, and do not show that the
       condition resulted in more than mild limitations in the claimant’s ability to perform work-
       related activities.

Tr. 23. The ALJ’s step two findings were reasonable based on this record. Lingenfelter, 504 F.3d

at 1035 (The reviewing court may not substitute its judgment for that of the Commissioner).1

III.   “Other” Medical Source Margaret Shean

       Plaintiff next argues that the ALJ improperly evaluated the “other” medical source

opinions of Margaret Shean, failing to incorporate her opinion into the RFC. Ms. Shean

conducted a neuropsychological evaluation of Plaintiff in November 2015 and noted her

diagnostic impressions of major vascular neurocognitive disorder, PTSD, and major depressive

disorder, recurrent, without psychotic features. Tr. 766. She also evaluated Plaintiff’s processing

speed, noting “impaired visual attention and working memory, visual and verbal memory deficits

and executive dysfunction. Tr. 765-66. She assessed extremely low motor functioning and

processing speed. Id.

       Here, although the ALJ did not address Ms. Shean’s opinion directly, her examination

findings did not report specific limitations in conflict with the credited medical evidence. See

Turner v. Comm’r, 613 F.3d 1217, 1223 (9th Cir. 2010) (When an opinion does not prescribe any



1
 Further, any error of omission at step two was harmless, because, the ALJ found that Plaintiff
could perform the jobs of mail room sorter and routing clerk, which require only frequent
handling, reaching, and fingering consistent with the limitations associated with his carpal tunnel
and cervical spine. There was no medical evidence that plaintiff had manipulative limitations that
would prevent him from performing these jobs. Tr. 34. The ALJ’s step two finding was free of
harmful error.
PAGE 11 – OPINION & ORDER
specific limitations, the ALJ need not assume that the medical source intended to include such

limitations). The ALJ evaluated other medical evidence of Plaintiff’s response time, processing

speed, and short-term memory issues in. Tr. 29-30. Specifically, the ALJ credited the opinion of

Shawn Johnston, Ph.D., who addressed Plaintiff’s intellectual functioning. The ALJ incorporated

Dr. Johnston’s opinion into the RFC by providing a limitation to simple, routine, repetitive work.

Tr. 29, 32. The ALJ also considered the opinion of Bruce Stelmack, D.O., who performed a

neurological consultation and assessed some difficulties with memory and concentration, as well

as anxious affect and poor eye contact, which the ALJ incorporated into the RFC. Tr. 29-30. The

ALJ’s RFC included moderate limitations in concentrating, persisting, or maintaining pace, and

in understanding, remembering, or applying information. Tr. 24-25. Because these limitations are

arguably consistent with Ms. Shean’s opinion, the ALJ properly “took into account those

limitations for which there was record support.” Bayliss v. Barnhart, 427 F.3d 1211, 1217 (9th

Cir. 2005).

       In sum, the ALJ’s failure to specifically address Ms. Shean’s opinion was harmless

because it was inconsequential to his ultimate nondisability determination. Because the ALJ

incorporated Dr. Johnston’s opinion regarding Plaintiff’s cognitive limitations, his omission of

Ms. Shean’s opinion was not harmful error.2 Molina v. Astrue, 674 F.3d 1104, 1117 (9th Cir.

2012) (omissions that are inconsequential to the ultimate nondisability analysis are harmless).

IV.    Lay Witness Testimony

       Plaintiff also argues that the ALJ erred in rejecting the lay testimony of Ibeth Reinisch

and Joanne Gattuccio. “In determining whether a claimant is disabled, an ALJ must consider lay


2
 While Plaintiff argues on reply that Ms. Shean was the only provider to discuss Plaintiff’s
processing speed impairment, the ALJ discusses Dr. Johnston’s specific findings regarding
Plaintiff’s response times and low intellectual functioning.

PAGE 12 – OPINION & ORDER
witness testimony concerning a claimant’s ability to work.” Stout v. Comm’r, 454 F.3d 1050,

1053 (9th Cir. 2006). Lay witness testimony regarding a claimant’s symptoms or how an

impairment affects her ability to work is competent evidence. Id. Thus, an ALJ may not reject

such testimony without comment. Id. In rejecting lay testimony, the ALJ need not “discuss every

witness’s testimony on an individualized, witness-by-witness basis. Rather, if the ALJ gives

germane reasons for rejecting testimony by one witness, the ALJ need only point to those

reasons when rejecting similar testimony by a different witness.” Molina, 674 F.3d, 1114.

        Ms. Reinisch was Plaintiff’s case manager at Clackamas County Behavioral Health. Tr.

821. She wrote that Plaintiff exhibited poor stress tolerance, difficulty coping, and required

reminders to attend appointments and complete tasks. Id. The ALJ did not give significant

weight to Ms. Reinisch’s statement because it did not provide specific information about

Plaintiff’s limitations. Tr. 29. However, the ALJ incorporated moderate limitations related to

memory and thinking into the RFC, consistent with Ms. Reinisch’s testimony.

        The ALJ also found that medical records were “not entirely consistent” with Ms.

Reinisch’s testimony regarding Plaintiff’s stress tolerance and coping. Tr. 32-33. Inconsistency

with medical evidence is a germane reason for rejecting lay testimony. Bayliss, 427 F.3d at 1218.

Here, the record shows Plaintiff was able to manage his stress with his daily activities, for

example through prayer and riding his motorcycle. On this record, to the extent that the ALJ

rejected Ms. Reinisch’s testimony, he provided a sufficient germane reason. Bayliss, 427 F.3d at

1218.

        Plaintiff’s former wife Joanne Gattuccio completed a third-party function report in

December 2014 regarding Plaintiff’s symptoms and limitations. Tr. 237-44. She wrote that

Plaintiff had short term memory loss and at times forgot where he was and did not recognize



PAGE 13 – OPINION & ORDER
people. Tr. 239-44. She stated that Plaintiff did not do well around a lot of noise or people and

had very high anxiety that led to “getting lost” and failing to recognize others. Tr. 237. Ms.

Gattuccio stated that Plaintiff had trouble remembering instructions and appointment times and

did not do will with people he was not familiar with. Tr. 238-40. Plaintiff also had problems

sleeping, often forgot to eat during the day, and could not handle the noise and chaos of busy

public places. Tr. 239-44.

       The ALJ gave partial weight to Ms. Gattuccio’s lay testimony, but rejected it to the extent

that it conflicted with evidence of Plaintiff’s daily activities. Tr. 33. Conflict with evidence in the

record as a whole is a germane reason to give less weight to a lay witness’s testimony. Bayliss,

427 F.3d at 1218. Specifically, the ALJ rejected Ms. Gattuccio’s testimony regarding Plaintiff’s

memory and concentration issues because it arguably conflicted with his ability to perform

activities discussed such as working on a ranch, working as a pastor, and riding his motorcycle.

The ALJ reasonably inferred from this evidence that Plaintiff did not require significant

assistance in daily living activities, contrary to Ms. Gattuccio’s testimony. On this record, the

ALJ provided sufficient germane reason to reject Ms. Gattuccio’s testimony in favor of evidence

that indicated more moderate difficulties with memory and concentration. Bayliss, 427 F.3d at

1218. The ALJ’s rejection of the lay testimony was not error.

V.     The RFC

       Plaintiff argues, finally, that the RFC does not include all of Plaintiff’s limitations.

Specifically, Plaintiff argues that the RFC should have included more restrictive limitations

consonant with his impaired manipulative skills, poor visual attention and memory, anxiety, low

motor functioning and processing speed, and poor ability to adhere to a schedule.




PAGE 14 – OPINION & ORDER
       The RFC is the maximum that a claimant can do despite his or her limitations. 20 C.F.R.

§ 404.145 (a)(1). In determining the RFC, the ALJ must consider limitations imposed by all of a

claimant’s impairments, even those that are not severe, and evaluate “all of the relevant medical

and other evidence,” including the claimant’s testimony. SSR 96-8p, available at 1996 WL

374184. Only limitations supported by substantial evidence must be incorporated into the RFC.

Lingenfelter, 504 F.3d at 1041; Osenbrock v. Apfel, 240 F.3d 1157, 1163–65 (9th Cir. 2001).

       As discussed above, the ALJ properly weighed the medical evidence, lay testimony, and

Plaintiff’s subjective symptoms statements, providing legally sufficient reasons for rejecting

Plaintiff’s testimony as well as the lay testimony. The ALJ reasonably assessed the medical

evidence and incorporated Plaintiff’s credible functional limitations into the RFC. The ALJ’s

RFC formulation was supported by substantial evidence.



                                            CONCLUSION

       The Commissioner’s decision is AFFIRMED.

       IT IS SO ORDERED.


       DATED this ___th day of July, 2019.

                                                     _________________________________
                                                     Marco Hernandez
                                                     United States District Judge




PAGE 15 – OPINION & ORDER
